Citation Nr: 1513833	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  09-07 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, to include a traumatic brain injury.

2.  Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	 Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 13, 1967, to February 17, 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the White River Junction, Vermont, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record shows the issues before the Board were administratively developed at different times, and that the Veteran or his representative made separate oral presentation before each of the undersigned on three different occasions; once in August 2009, then again in February 2013, and most recently in September 2014.  Appeals can be assigned only to an individual Veterans Law Judge (VLJ) or to a panel of not less than three members, and at the same time, pursuant to the Court of Appeals for Veterans Claims holding in Arneson v. Shinseki 24 Vet. App. 379 (2014), an appellant must be given an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Although the Board indicated in its April 2013 Remand that the issues decided herein were distinct, a careful reading of the contentions expressed at each of the hearings reveal they were essentially the same.  The Veteran argued his current disability had been incurred in service.  All three VLJs took testimony on this issue, regardless of the particular medical theory advanced in support of the contention at an individual hearing.  In view of this, there is no obstacle to deciding this appeal in a single decision.    






FINDINGS OF FACT

1.  The evidence demonstrates that residuals of a head injury, to include a traumatic brain injury, are not shown to have had onset during service; and are not otherwise etiologically related an event, injury, or disease during service.

2.  The evidence demonstrates that a psychiatric disability clearly and unmistakably existed prior to service and that psychiatric symptomatology is shown to have existed prior to service with the same manifestations during service.


CONCLUSIONS OF LAW

1.  Residuals of a head injury, to include a traumatic brain injury, were not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  A psychiatric disability was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in April 2007, May 2007, and September 2013.  Although VA records indicate the Veteran has been homeless at times over the course of this appeal, the Veteran and representative are found to have been provided adequate notice and have demonstrated receipt or actual notice of all relevant documentation.

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service medical records, service personnel records, VA treatment and examination reports, Social Security Administration (SSA) records, non-VA (private) treatment records, statements from the Veteran's mother and brother, internet source information, and the Veteran's statements and testimony in support of the claims.  The development requested on remand has been substantially completed.  Although at his September 2014 presentation, the Veteran's attorney requested that the case be held for 60 days to allow for the submission of additional medical evidence, no additional evidence has been provided.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA provides a VA examination or obtains a VA opinion, it must ensure that the examination or opinion is adequate.  The VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Although VA examinations digitally signed by a VA program support assistant are shown to have been added to the electronic record in May 2014, an examination of the reports demonstrates the medical opinion was actually provided by a VA physician.  There is no indication based upon a review of the record that the opinion was released without the authorization of the physician.  The available medical evidence is found to be sufficient to adequately support a decision pertaining to the residuals of a head injury.  At the September 2014 presentation, the Veteran's attorney asserted, in essence, that a VA psychiatric disorders examination was required for an opinion as to whether a psychiatric disorder existed prior to or was aggravated by active service.  However, the Board finds that there is no credible evidence demonstrating that the Veteran sustained any actual physical injuries during active service, that a claimed traumatic event actually occurred during active service, nor that he experienced any actual increase in psychiatric symptoms during active service, and that the evidence of record includes sufficient competent medical evidence to decide the psychiatric disability issue on appeal.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Service Connection Claims

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

There are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  Consequently, with notation or discovery during service of such residual conditions (scars; fibrosis of the lungs; atrophies following disease of the central or peripheral nervous system; healed fractures; absent, displaced or resected parts of organs; supernumerary parts; congenital malformations or hemorrhoidal tags or tabs, etc.) with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they preexisted service.  Similarly, manifestation of lesions or symptoms of chronic disease from date of enlistment, or so close thereto that the disease could not have originated in so short a period will establish preservice existence thereof.  Conditions of an infectious nature are to be considered with regard to the circumstances of the infection and if manifested in less than the respective incubation periods after reporting for duty, they will be held to have preexisted service.  In the field of mental disorders, personality disorders which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, chronic psychoneurosis of long duration or other psychiatric symptomatology shown to have existed prior to service with the same manifestations during service, which were the basis of the service diagnosis will be accepted as showing preservice origin.  Congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2014).

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  The presumption of soundness attaches only where there has been an induction medical examination and where a disability for which service connection is sought was not detected at the time of such examination.  Crowe v. Brown, 7 Vet. App. 238 (1994).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during that active service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  

Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Lay evidence presented by a Veteran concerning a continuity of symptoms after service may be considered credible, and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  

The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In determining whether evidence submitted by a Veteran is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341 (1999) (where the claimant was also a physician, and therefore a medical expert, Board should properly consider the appellant's own personal interest in the outcome of the case).  VA may favor one medical opinion over another provided an adequate basis for doing so is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  

Evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).

The Veteran contends that he has residuals of a head injury and a psychiatric disability as a result of active service.  In statements and testimony provided in support of his claims and during reports of history associated with medical treatment he described having sustained a head injury in service.  He has reported that he had difficulty remembering specific details and events, but during testimony provided in June 2013 and a statement received by VA in August 2009, he recalled there having been deaths by suicide in his unit.  Statements have been provided indicating that he sustained a head injury during training in Fort Jackson, South Carolina, either due to having fallen off the back of truck or due to having been assaulted while on detail to help control a race riot in Columbia, South Carolina.  His representatives have also asserted, in essence, that evidence of his work history prior to service and statements from family members demonstrated he had no psychiatric problems prior to service.  

A July 1966 report of medical history shows the Veteran reported having had a history of head injury and that he had difficulty with school.  He explained that he had been a slow learner and had only finished the eighth grade.  The examiner commented that he had sustained a bump on the head with no sequelae.  A July 1966 enlistment examination included a normal psychiatric evaluation.  Subsequent service records are negative for evidence of a head injury.  Hospital records show the Veteran was admitted on February 3, 1967, after having been in active service for two weeks.  It was noted he reported that since being on base he had experienced difficulty keeping straight and that everything seemed to run together.  It was noted his past history included having had marked difficulty organizing his life, having only completed eight years of school, and having heard voices talking to him for the past two years.  A general physical examination was essentially within normal limits.  

Mental status examination revealed that initially the Veteran was very loose.  There was marked blocking in his verbal responses and when asked to draw a picture he responded by writing poetry about bizarre and sexual thoughts.  He demonstrated marked ambivalence, was somewhat grandiose about his thoughts, and some of his thinking was loose and disorganized.  He had auditory hallucinations.  The physician found that the Veteran had a chronic form of mental illness manifested by loose associations, autistic thinking, pathological ambivalence, and auditory hallucinations.  This illness was found to have existed prior to service and not to have been aggravated by service.  A February 1967 medical board found the Veteran was unfit for service due to chronic, moderate schizophrenic reaction, undifferentiated type, manifested by loose associations, autistic thinking, pathologic ambivalence, and auditory hallucinations.  It was further noted that stress had included minimal routine military service and that predisposition included moderate schizoid personality adjustment.  The disorder was also found to not have been incurred in the line of duty and to have existed prior to service (EPTS).

An August 1967 private medical report also noted abnormal electroencephalogram findings consistent with a seizure disorder.  No information or opinions as to etiology was provided.  

In an August 2008 statement the Veteran's mother recalled that in early 1967 his father received a telephone call informing him that the Veteran had fallen off the back of a truck and had hit his head.  She stated that she later learned that the injury had occurred when the troops had been called out to assist with a riot in Columbia, South Carolina.  She also stated that after he returned home he had been very tired, did not have much appetite, had headaches, and could not seem to focus so that he could read.  The Veteran's brother provided a statement in September 2008 addressing his recollection of events in early 1967 including conversations they had about his having had fought with rioters in Columbia.  He also recalled that his head injury had not gotten any better.

A December 2008 VA mental disorders examination report notes that the claims file was reviewed, including documents showing the Veteran was discharged because of chronic schizophrenia and an August 1967 electroencephalogram (EEG) report indicating abnormal findings consistent with a seizure disorder.  The examiner found the Veteran was an unreliable historian and that it was difficult to determine the etiology of his cognitive problems.  It was noted that it was possible that his current presentation could result from the sequela of a head injury or it was also possible that he may have had an untreated psychotic disorder.  It was further noted he had recently undergone open heart surgery and that he could have a dementing process such as vascular dementia.  The examiner stated that the diagnosis that best fit his presentation was cognitive disorder not otherwise specified, but that it was not clear if he had an underlying mental illness such as dementia or psychotic disorder.  Further work-up was found to be needed for a better understanding.

VA treatment records show a psychology testing report in January 2009 noted a history of head injury with loss of consciousness and onset of seizures in 1967, and that the Veteran's performance on recognition memory tests strongly suggested either that he was not cooperating with testing or that he was malingering.  A January 2009 VA brain disorders examination report noted the findings of the December 2008 examiner, but found that in light of the psychology test findings an additional opinion could not be provided without speculation.  A February 2009 neurology report notes it was not really clear that the Veteran ever had a head injury and that a recent computed tomography (CT) scan of the brain was normal.  His affect, apparent delusions, and auditory and visual hallucinations suggested that he may be schizophrenic.  

In April 2009, the Veteran provided copies of internet source information including an article noting a personal account from a Veteran who noted that he had joined the military after graduating from high school in 1967, that he had been sent to the stockade in Fort Jackson during basic training, and that there had been a stockade uprising shortly after he arrived.  The Veteran also provided copies of documents noting that activities at Fort Jackson in 1967 included on-the-job training for Advanced Individual Trainees to qualify them as military policemen after they graduated from basic training.  

VA treatment records dated in May 2009 include an EEG report noting there appeared to possibly be some excess slow activity frontally that was mild and symmetrical, but not indicative of seizures.  The examiner noted that did potentially give more credence to the Veteran's assertion that he had some kind of head injury in service, but that it might just be due to drowsiness.  A July 2010 report noted diagnoses of cognitive disorder and psychotic disorder.  The examiner stated there was a complicated history with report of at least two traumatic brain injuries and some paranoia, disorganization, and significant cognitive issues.  It was further noted that the Veteran seemed to think he was having posttraumatic stress disorder (PTSD) symptoms related to his exposure to riots in South Carolina during service.  

Social Security Administration (SSA) records are shown in an April 2012 supplemental statement of the case to have been received by VA in September 2010.  Those records show the Veteran submitted a claim for SSA disability benefits in December 1990 and that he reported having sustained a head injury in a July 1986 motor vehicle accident (MVA).  Private medical records associated with that claim include a July 1986 emergency room report noting the Veteran sustained a head injury.  A January 1990 psychological evaluation, including a clinical interview and psychological testing, noted test findings were of questionable validity and that negative findings on medical evaluations supported the suspicion that he was feigning impairment.  Diagnoses of factitious disorder and personality disorder were provided.  A March 1990 EEG study was normal.  A September 1993 SSA determination found the medical evidence showed the Veteran sustained a head injury in 1986 and that since that time he had experienced many difficulties including residual psychological problems.  

A June 2013 private medical statement noted the Veteran had a complex medical history including a previous stroke and traumatic brain injury.  No etiology opinions were provided.

A May 2014 VA residual of traumatic brain injury examination report summarized the Veteran's reported history, noted pertinent evidence of record, and recorded examination findings.  The examiner found that the Veteran had no subjective symptoms or any mental, physical, or neurological conditions or residuals attributable to a TBI.  Mental status testing was essentially normal with no signs of delusions or hallucinations, and it was noted that prior psychological testing indicated invalid responses.  EEG reports dated in August 1967 and February 2009 were noted.  It was also noted that a June 2010 CAT scan of the brain was within normal limits.  The examiner found there was no evidence of traumatic brain injury related to service.  As rationale for the opinion it was noted that the Veteran believed he had some type of head injury during service in 1967, but that there was no credible evidence that he was ever sent out from training and sustained a head trauma.  His history provided over the years was found to be clearly inconsistent.  The examiner further found that a July 1986 motor vehicle accident involved the Veteran having hit his head, and had occurred well after service, and even that injury did not likely result in a TBI.  A present neurological examination was noted to show significant functional overlay in several domains.  The examiner stated that nothing in the Veteran's history or extensive record supported the possibility that he could have had a TBI during his brief military service.

Based upon the evidence of record, the Board finds that residuals of a head injury, to include a traumatic brain injury, are not shown to have onset during service; that residuals of a head injury are not otherwise etiologically related to an event, injury, or disease during military service; and that a psychiatric disability clearly and unmistakably existed prior to service with psychiatric symptomatology existing prior to service and the same manifestations during and after service.  The opinions of the May 2014 VA examiner and the February 1967 service department examiner are found to be highly persuasive and based upon adequate rationale and examination of the Veteran and application of the training and expertise of the examiners.  The Board also finds the February 1967 examination highly persuasive because it was conducted most contemporaneous to the claimed events during the Veteran's brief service.  The opinions are shown to have been based upon a thorough review of the available evidence and adequate consideration of all credible evidence of record.  The Board finds that the credible evidence demonstrates that the Veteran had a chronic psychiatric disorder of long duration with psychiatric symptomatology that existed prior to service with the same manifestations during service, indicative of preservice origin.  38 C.F.R. § 3.303(c) (2014).

The Board notes that the Veteran is competent to provide evidence as to observations and some medical matters, but that his statements are, at most, conclusory assertions of a nexus between disabilities manifest many years after discharge and events, verified or unverified, during active service.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As questions of medical diagnosis and a relationship to service are complex etiological questions akin to the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  

The Board finds there is no credible evidence of an actual physical injury or increased psychiatric symptomatology during active service.  The statements from the Veteran, his mother, and his brother asserting that he sustained a head injury during his brief period of active service at Fort Jackson are not credible due to bias and inconsistency with the other evidence of record.  The February 1967 hospital report and medical board findings are persuasive that the Veteran experienced no physical injury in service and that his psychiatric symptoms clearly and unmistakably existed prior to service with no actual increase in severity during active service.  The Board notes that neither the Veteran's mother or his brother are shown to have had any actual knowledge of the events alleged to have occurred at Fort Jackson in early 1967, and that the reports of the Veteran's father having been notified by telephone as to a fall off the back of a truck are inconsistent with the reasons for discharge noted in service personnel records.  

The Board further finds that the internet source information the Veteran provided in April 2009 to have no probative value as to the matters at issue because the stockade uprising is shown to have occurred after the Veteran was at Fort Jackson.  At that time, he had already separated from service.  Also, it is inherently incredible that he would have been included in on-the-job military police training before completing basic training, particularly where he was in the process of seeking psychiatric treatment and being separated from service for the vast majority of his service.  It is additionally significant that there is no conclusive evidence of a present neurological impairment, that the Veteran has been found to be an unreliable historian, and that psychological testing has been found to be unreliable and suggestive of malingering.  The Veteran has been specifically found to be a poor historian.  The recitations of what the Veteran told them by the Veteran's relatives can therefore be no more persuasive than his own contentions as they are mere repetitions of his contentions.  While they may tend to support an assertion that he told them about a head injury in service contemporaneous to service, the Board finds that assertion by the Veteran to not be credible.  Therefore, the fact that he made an assertion that was not credible during service does not lend it more probative value, nor does the recitation of being told that assertion by others.

In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341 (1999) (where claimant was also a physician, and therefore medical expert, that the Board should consider the appellant's own personal interest in outcome of the case).  

Therefore, the Board finds that the lay evidence concerning onset of disability and continuity of symptomatology are not credible because of the conflicting evidence of record.  The provided VA and service department opinions are more persuasive because of the expertise and training of the examiners.  The Veteran has not submitted any contrary medical evidence that supports his claims.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the claims for service connection for residuals of a head injury and an acquired psychiatric disability.  Therefore, those claims must be denied.

ORDER

Entitlement to service connection for residuals of a head injury, to include a traumatic brain injury, is denied.

Entitlement to service connection for a psychiatric disability is denied.


			
	Kathleen K. Gallagher	Harvey P. Roberts
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals

____________________________________________
Michael E. Kilcoyne
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


